Exhibit 10.96
CONSENT AND LIEN RELEASE
     This CONSENT AND LIEN RELEASE (this “Consent”), is dated as of February 17,
2011, by and between WELLS FARGO BANK, NATIONAL ASSOCIATION, acting through its
Wells Fargo Business Credit operating division, as successor-in-interest to
Wachovia Bank, National Association, which in turn was the successor-in-interest
to Congress Financial Corporation (“Lender”), and ECOST.COM, INC., a Delaware
corporation (“Borrower”).
BACKGROUND STATEMENT:
     WHEREAS, Borrower has entered into that certain Loan and Security
Agreement, dated as of August 3, 2004 (as amended by (i) that certain First
Amendment to Loan and Security Agreement, by and between Borrower and Lender;
(ii) that certain Second Amendment to Loan and Security Agreement, by and
between Borrower and Lender; (iii) that certain Third Amendment to Loan and
Security Agreement, by and between Borrower and Lender; (iv) that certain Fourth
Amendment to Loan and Security Agreement, dated as of March 28, 2007, by and
between Borrower and Lender; (v) that certain Fifth Amendment to Loan and
Security Agreement, dated as of January 6, 2009; and (vi) that certain Sixth
Amendment to Loan and Security Agreement, dated as of March __, 2010, and as
modified by that certain letter agreement dated as of November 29, 2005, and as
further amended, restated, supplemented or otherwise modified through the date
hereof, the “Loan Agreement”), whereunder Lender agreed to make extensions of
credit from time to time to, or for the account of, Borrower;
     WHEREAS, pursuant to the terms of the Loan Agreement, Borrower desires to
obtain the consent to and approval of Lender of the sale and license of certain
of Borrower’s assets, more particularly described on Exhibit A attached hereto
and incorporated herein (the “Asset Purchase”), to PC Mall, Inc., and Mall
Acquisition 3, Inc., each, a Delaware corporation (collectively, “Purchaser”),
on the terms and in accordance with the provisions of that certain Asset
Purchase and License Agreement, dated as of February 17, 2011, by and between
Borrower and Purchaser (the “Asset Purchase Agreement”), subject to the terms
and conditions hereof; and
     WHEREAS, Lender desires to provide its consent to and approval of the Asset
Purchase, on the terms and in accordance with the provisions of the Asset
Purchase Agreement, subject to the terms and conditions hereof.
     NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein, and other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the parties hereto agree as follows:
     SECTION 1. Defined Terms. Unless otherwise defined herein, all capitalized
terms used herein have the meanings assigned to such terms in the Loan
Agreement.
     SECTION 2. Consent and Lien Release. Subject to the satisfaction of the
conditions precedent set forth in Section 3 of this Consent, Lender hereby
(i) consents to and approves (hereinafter, the “Consent”) the Borrower’s sale
and license of the assets more particularly described on Exhibit A attached
hereto and incorporated herein (the “Related Assets”) to the Purchaser on the
terms and in accordance with the provisions of the Asset Purchase Agreement, and
(ii) releases any and all liens previously granted by Borrower to Lender upon
the Related Assets (which, for the avoidance of doubt, does not include the Cash
Collateral (hereinafter defined)), and agrees to execute and deliver the
modification of financing statement substantially in the form attached hereto as
Exhibit D and incorporated herein, and any and all other lien release documents
as Borrower may reasonably request in

 



--------------------------------------------------------------------------------



 



order to evidence or otherwise give public notice to the release by Lender of
its liens in such assets; provided, however, that any and all such documents
shall be prepared and recorded at Borrower’s expense.
     SECTION 3. Conditions Precedent. This Consent shall become effective (the
“Consent Effective Date”) upon satisfaction of each of the following conditions:
     (a) Each of Borrower and Lender shall have executed and delivered to Lender
this Consent, and such other documents as Lender may reasonably request;
     (b) Borrower shall have furnished to Lender, in accordance with the wiring
instructions set forth on Exhibit C attached hereto and incorporated herein,
payment of cash collateral in the amount of $1,000,000.00 (the “Cash
Collateral”), to secure the outstanding Letter of Credit Accommodations.
     (c) PFSweb, Inc. shall have executed and delivered a Reaffirmation of
Guaranty in the form attached to this Consent;
     (d) Lender shall have received from the Borrower and the Purchaser, a duly
executed and effective Asset Purchase Agreement in substantially the form
attached hereto as Exhibit B;
     (e) No Default or Event of Default shall have occurred and be continuing;
     (f) All legal matters incident to the transactions contemplated hereby
shall be reasonably satisfactory to counsel for Lender.
     SECTION 4. Covenants. No later than two (2) days after the effective date
of the Asset Purchase Agreement, Borrower shall deliver to Lender, a borrowing
base certificate, and any other evidence satisfactory to Lender, in its sole
discretion, detailing the assets and properties owned by Borrower subsequent to
the effectiveness of the transactions contemplated by the Asset Purchase
Agreement.
     SECTION 5. Modification of Loan Agreement. From and after the Consent
Effective Date, the definition of “Borrowing Base” in Section 1 of the Loan
Agreement is hereby deleted in its entirety and replaced with the following:
“‘Borrowing Base’ shall mean, at any time, the amount equal to the sum of:
(a) eighty-five percent (85%) of Eligible Accounts; plus
(b) upon satisfaction of the Inventory Subline Conditions, the least of:
     (i) fifty-five percent (55%) of the Value of Eligible P&G Inventory;
     (ii) eighty-five percent (85%) of the Appraised Inventory Value of Eligible
P&G Inventory; or
     (iii) Two Hundred Fifty Thousand Dollars ($250,000); less
(c) any Reserves.

 



--------------------------------------------------------------------------------



 



     For purposes only of applying the sublimit on Revolving Loans based on
Eligible Inventory set forth in clause (b)(iii) above, Lender may treat the then
undrawn amounts of outstanding Letter of Credit Accommodations for the purpose
of purchasing Eligible Inventory as Revolving Loans to the extent Lender is in
effect basing the issuance of the Letter of Credit Accommodations on the Value
or Appraised Inventory Value of the Eligible Inventory being purchased with such
Letter of Credit Accommodations. In determining the actual amounts of such
Letter of Credit Accommodations to be so treated for purposes of the sublimit,
the outstanding Revolving Loans and Reserves shall be attributed first to any
components of the lending formulas set forth above that are not subject to such
sublimit, before being attributed to the components of the lending formulas
subject to such sublimit.”
     SECTION 6. Execution in Counterparts. This Consent may be executed in
counterparts, each of which when so executed and delivered shall be deemed to be
an original and all of which taken together shall constitute but one and the
same instrument.
     SECTION 7. Costs and Expenses. Borrower hereby affirms its obligation under
the Loan Agreement to reimburse Lender for (i) all outstanding fees, costs, and
expenses (including reasonable attorneys’ fees) paid or incurred by Lender in
connection with the administration of the Loan Agreement, and (ii) all
reasonable costs, internal charges and out-of-pocket expenses paid or incurred
by Lender in connection with the preparation, negotiation, execution and
delivery of this Consent, including but not limited to the attorneys’ fees and
time charges of attorneys for Lender with respect thereto.
     SECTION 8. GOVERNING LAW. THIS CONSENT SHALL BE GOVERNED BY, AND CONSTRUED
AND INTERPRETED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF TEXAS, WITHOUT
REGARD TO THE INTERNAL CONFLICTS OF LAWS PROVISIONS THEREOF.
     SECTION 9. Reaffirmation of Financing Agreements. The parties hereto agree
and acknowledge that (i) nothing contained in this Consent in any manner or
respect limits or terminates any of the provisions of the Loan Agreement or the
other outstanding Financing Agreements (as defined in the Loan Agreement) other
than as expressly set forth herein and (ii) the Loan Agreement and each of the
other outstanding Financing Agreements remain and continue in full force and
effect and are hereby ratified and reaffirmed in all respects.
     SECTION 10. Headings. Section headings in this Consent are included herein
for convenience of any reference only and shall not constitute a part of this
Consent for any other purposes.
     SECTION 11. Release. BORROWER HEREBY ACKNOWLEDGES THAT AS OF THE DATE
HEREOF IT HAS NO DEFENSE, COUNTERCLAIM, OFFSET, CROSS-COMPLAINT, CLAIM OR DEMAND
OF ANY KIND OR NATURE WHATSOEVER THAT CAN BE ASSERTED TO REDUCE OR ELIMINATE ALL
OR ANY PART OF ITS LIABILITY TO REPAY THE OBLIGATIONS OR TO SEEK AFFIRMATIVE
RELIEF OR DAMAGES OF ANY KIND OR NATURE FROM LENDER OR ITS AFFILIATES,
PARTICIPANTS OR ANY OF THEIR RESPECTIVE DIRECTORS, OFFICERS, AGENTS, EMPLOYEES
OR ATTORNEYS. BORROWER HEREBY VOLUNTARILY AND KNOWINGLY RELEASES AND FOREVER
DISCHARGES LENDER AND ITS AFFILIATES AND PARTICIPANTS, AND THEIR RESPECTIVE
PREDECESSORS, AGENTS, OFFICERS, DIRECTORS, EMPLOYEES, SUCCESSORS AND ASSIGNS,
FROM ALL POSSIBLE CLAIMS, DEMANDS, ACTIONS, CAUSES OF ACTION, DAMAGES, COSTS,
EXPENSES, AND LIABILITIES WHATSOEVER, KNOWN OR UNKNOWN, ANTICIPATED OR
UNANTICIPATED, SUSPECTED OR

 



--------------------------------------------------------------------------------



 



UNSUSPECTED, FIXED, CONTINGENT, OR CONDITIONAL, AT LAW OR IN EQUITY, ORIGINATING
IN WHOLE OR IN PART ON OR BEFORE THE DATE THIS CONSENT IS EXECUTED, WHICH
BORROWER MAY NOW OR HEREAFTER HAVE AGAINST LENDER, ITS PREDECESSORS, AGENTS,
OFFICERS, DIRECTORS, EMPLOYEES, SUCCESSORS AND ASSIGNS, IF ANY, AND IRRESPECTIVE
OF WHETHER ANY SUCH CLAIMS ARISE OUT OF CONTRACT, TORT, VIOLATION OF LAW OR
REGULATIONS, OR OTHERWISE, AND ARISING FROM THE LIABILITIES, THE EXERCISE OF ANY
RIGHTS AND REMEDIES UNDER THE LOAN AGREEMENT OR OTHER LOAN DOCUMENTS, AND
NEGOTIATION FOR AND EXECUTION OF THIS CONSENT. BORROWER HEREBY COVENANTS AND
AGREES NEVER TO INSTITUTE ANY ACTION OR SUIT AT LAW OR IN EQUITY, NOR INSTITUTE,
PROSECUTE, OR IN ANY WAY AID IN THE INSTITUTION OR PROSECUTION OF ANY CLAIM,
ACTION OR CAUSE OF ACTION, RIGHTS TO RECOVER DEBTS OR DEMANDS OF ANY NATURE
AGAINST LENDER, ITS AFFILIATES AND PARTICIPANTS, AND THEIR RESPECTIVE
SUCCESSORS, AGENTS, ATTORNEYS, OFFICERS, DIRECTORS, EMPLOYEES AND PERSONAL AND
LEGAL REPRESENTATIVES ARISING ON OR BEFORE THE DATE HEREOF OUT OF OR RELATED TO
LENDER’S ACTIONS, OMISSIONS, STATEMENTS, REQUESTS OR DEMANDS IN ADMINISTERING,
ENFORCING, MONITORING, COLLECTING OR ATTEMPTING TO COLLECT THE OBLIGATIONS OF
BORROWER TO LENDER, WHICH OBLIGATIONS WERE EVIDENCED BY THE LOAN AGREEMENT AND
THE OTHER LOAN DOCUMENTS.
[Remainder of page intentionally left blank with separate signature page
following.]

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Consent to be
executed and delivered as of the date first above written.

            ECOST.COM, INC.,
a Delaware corporation
      By:           Name:           Title:        

            WELLS FARGO BANK, NATIONAL ASSOCIATION, acting through its Wells
Fargo Business Credit operating division, as successor-in-interest to Wachovia
Bank, National Association, which in turn was the successor-in-interest to
Congress Financial Corporation
      By:           Name:           Title:      

 



--------------------------------------------------------------------------------



 



         

Reaffirmation of Guaranty
The undersigned hereby (i) consents and agrees to the terms and provisions of
the foregoing Consent and each of the transactions contemplated thereby, and
confirms and agrees that all references in the Financing Agreements to the “Loan
Agreement” shall mean the Loan Agreement, as modified by the foregoing Consent,
and (ii) agrees that that certain Guaranty, dated as of March 31, 2006 (the
“Guaranty”), executed by the undersigned, in favor of Lender, remains in full
force and effect and continues to be the legal, valid and binding obligation of
the undersigned enforceable against the undersigned in accordance with its
terms.
Furthermore, the undersigned hereby agrees and acknowledges that (a) the
Guaranty executed by the undersigned is not subject to any claims, defenses or
offsets, (b) nothing contained in the foregoing Consent shall adversely affect
any right or remedy of Lender under the Guaranty executed by the undersigned or
any other agreement executed by the undersigned in connection therewith, (c) the
execution and delivery of the foregoing Consent or any agreement entered into by
Lender in connection therewith shall in no way reduce, impair or discharge any
obligations of the undersigned pursuant to the Guaranty executed by the
undersigned, and shall not constitute a waiver by Lender of Lender’s rights
against the undersigned under the Guaranty executed by the undersigned, (d) the
consent of the undersigned is not required to the effectiveness of the foregoing
Consent and (e) no consent by the undersigned is required for the effectiveness
of any future consent, amendment, modification, forbearance or other action with
respect to the Loan Agreement or any present or future Financing Agreement
(other than the Guaranty executed by the undersigned).

            PFSWEB, INC.
      By:           Name:           Title:        

 